Case 1:20-cr-00041-NDF Document 16 Filed 03/18/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

rr

 

FOR THE DISTRICT OF WYOMING

 

9n9
UNITED STATES OF AMERICA, WW te iy I reo of
No.
Plaintiff,
21 U.S.C. §§ 841(a)(1), (b)(1)(A)
v. and 851
(Possession with Intent to
WILLIAM RONALD BAKER, Distribute Methamphetamine)
Defendant.

 

 

INDICTMENT

THE GRAND JURY CHARGES THAT:

On or about December 1, 2019, in the District of Wyoming, the Defendant, WILLIAM
RONALD BAKER, did knowingly, intentionally, and unlawfully possess with intent to distribute
50 grams or more of methamphetamine, a Schedule II controlled substance.

In violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 851.

PRIOR CONVICTION

The following allegation is hereby incorporated by reference:

Before the Defendant, WILLIAM RONALD BAKER, committed the offense charged in
this Indictment, he was convicted of violating Wyoming Statute Annotated § 6-2-502(a)(ii),
aggravated assault with a deadly weapon, a serious violent felony, for which he served more than

12 months of imprisonment.

A TRUE BILL:

Ink Signature on File
FOREPERSON
MARK A. KLAASSEN
United States Attorney
Case 1:20-cr-00041-NDF Document 16 Filed 03/18/20 Page 2 of 2

 

 

PENALTY SUMMARY
DEFENDANT NAME: WILLIAM RONALD BAKER
DATE: March 16, 2020
INTERPRETER NEEDED: No
VICTIM(S): No
OFFENSE/PENALTIES:
Ct: 1 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and 851
(Possession with Intent to Distribute Methamphetamine)
15 Years To Life Imprisonment
Up To $10,000,000 Fine
Nit 5 Years To Life Supervised Release
$100 Special Assessment
AGENT: Russell Sparks, USSS Special Agent
AUSA: Christyne M. Martens, Assistant United States Attorney
ESTIMATED TIME OF
TRIAL: 1 to 5 days
WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE: Yes
ARE THERE DETAINERS
FROM OTHER

JURISDICTIONS: No
